         Case 1:19-cr-00346-PGG Document 7 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                             ORDER
            -against-
                                                        19 Cr. 346 (PGG)
CHARLES WILLIAMS ONUS,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             A conference in this action will take place on May 5, 2021 at 9:00 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       April 21, 2021
                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
